         Case 1:16-cr-00646-PAC Document 40 Filed 03/27/20 Page 1 of 1




March 27, 2020

By ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Room 1350
New York, New York 10007

Re: United States v. Gregory Smith, 16 Cr. 646 (PAC)

Dear Judge Crotty:

I write with the consent of the Government and Probation Office to request an adjournment of
the March 31 VOSR conference to a date in late May. The reason for this request is that Mr.
Smith’s state case has been administratively adjourned to May because of complications related
to the COVID-19 pandemic. Because the resolution of the state case will likely impact the
resolution of the VOSR proceedings, the parties believe an adjournment to continue to track the
state case is appropriate.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Thomas McKay, Esq. (by ECF)
    Joseph J. Lombardo, U.S. Probation (by email)
